33: May I first convey to our President the congratulations of the Albanian delegation on his election to the Presidency of the twenty-fifth session of the General Assembly?
34.	In taking up the work on the agenda of the twenty- fifth session of the General Assembly, which is being held on the eve of the twenty-fifth anniversary of the coming into force of the Charter of the United Nations, the peace-loving Member States would have wished to be in a position to present on this occasion some picture of positive and satisfactory activity on the part of the United Nations. The Albanian delegation, for its part, would have taken great pleasure in drawing up such a balance sheet of activities covering a quarter of a century, which is certainly no short period in the life of an international organization. Unfortunately, this is not the situation. Created on the day after victory had been achieved over the Powers of the Rome BerlinTokyo Axis and conceived in the spirit of the principles which predominated in the war of the antiFascist coalition, the Organization awakened in the whole of progressive humanity the hope that it would serve as an important factor in creating better international conditions in order to favor the cause of freedom, peace and world security. But its activities and a number of events which occurred in the world arena during that period disappointed the hopes of peoples. The United Nations, far from having contributed, as required by the fundamental provisions of the Charter, to the consolidation of international peace and security and the liberation struggle of peoples, has on the contrary, under the diktat of the imperialist powers, the United States of America foremost among them, embarked on a path diametrically opposed to those principles, and has served as an instrument favoring their policy of pillage, oppression and aggression against peace-loving peoples and countries.
35.	The utilization of the United Nations to serve this policy has resulted in the Organization not only not having been able to stay the hand of those committing aggression in many parts of the world, but having frequently helped the aggressors, its activity in this direction going so far, moreover, that under the flag of the United Nations there have been perpetrated some of the most barbarous aggressions experienced since the end of the Second World War, such as, among others, the armed aggressions in Korea and in the Congo.
36.	The whole of progressive mankind recalls with admiration the heroic struggle which, under the direction of the great Stalin, the Soviet Union waged, in cooperation with the AngloAmerican coalition, to defend the peaceful peoples and countries against Hitlerite Germany. The historic and decisive victories of the Red Army over the Nazi hordes and the great role played by the Soviet Union during the Second World War aroused great enthusiasm among peoples and awakened in them the hope for a better future. They followed with great interest and with particular joy the unflinching struggle which was waged by the Leninist Soviet Union in the world arena, as well as by its authentic representatives here in this Organization, in order to defend their vital interests and to sustain their legitimate struggle for liberation from the imperialist, colonialist and racist yoke. But following the usurpation of power in that country by the Khrushchev clique, the situation changed completely, and the struggle of the Soviet Union against American imperialism and its allies was replaced by the holy alliance between the Soviet Union and the United States against the peace-loving and freedom-loving peoples and countries. It is thus that, so far as the United Nations is concerned, it has become a center of bargaining, maneuvering and underhand manipulations on the part of the American imperialists and the Soviet social-imperialists, designed to lull the vigilance of peoples and to disguise as best they can their policy of world hegemony.
37.	All this has had well known consequences for the United Nations, which have been particularly damaging to its authority and its ability to play the part which is incumbent upon it under the Charter. But, at the same time, this negative activity has helped peoples to realize better the nature of the two imperialist Powers and what can be expected from the United Nations in the present circumstances where it is being manipulated by those two Powers. It has, in particular, become obvious to them that all the initiatives and proposals of American governing circles and of Moscow revisionists in connexion with disarmament and all the agreements which they seek to impose on other States in this field, with respect to both conventional armaments and nuclear armaments, are designed solely to disarm peace-loving countries and to ensure for themselves the nuclear monopoly and the largest possible quantity of armaments of all sorts in order to subjugate peoples and to enslave the world which they wish to divide between them. Peoples are becoming more aware than ever that the only way for them to break free from every imperialist, colonialist and racist yoke is through armed struggle and trust in their own strength, while at the same time enjoying the solidarity and the support of all other freedom-loving peoples and countries.
38.	One of the undeniable proofs that the United Nations has embarked on the road of violating the principles and spirit of the Charter is the withholding for 21 years of the legitimate rights of the People's Republic of China in this Organization, a circumstance which not only has brought about an abnormal situation without precedent in this Organization and constituted a severe blow to its prestige, but also has at the same time affected its capacity regarding the contribution which it should make to the settlement of the important problems of our time, none of which, as we well know, can be given a real solution without the participation of the great socialist China of 700 million people.
39.	Undoubtedly, such a state of affairs in this Organization does not discourage the Member States who espouse the fundamental principles of the Charter. On the contrary, trusting in their own strength and their own possibilities and encouraged by the development and the victories of the liberation struggle waged by peoples in all continents, they will redouble their efforts and cooperate more closely in order to wage a more effective battle against the policy of diktat and force which has been practiced by the two great imperialist Powers here in the United Nations or elsewhere in the world.
40.	The liberation movement at the world level against the imperialist and colonialist Powers is at present making new strides. The peoples have reacted to the policy of oppression and domination practiced by the imperialist Powers and their aggressions and plots, by strengthening their just struggle for independence and freedom and joining the ranks of the armed struggle against the aggressors. This is shown by the struggle of the heroic peoples of VietNam, Laos, Cambodia and other countries of Indo-China, the straggle of the people of Korea and other peoples of the Far East against the United States imperialists, their allies and their tools, the struggle of the valiant Palestinians and other Arab peoples against imperialistZionist aggression, the struggle of the peoples of Oman and Dhofar and the peoples of the Arabian Gulf to free themselves from the colonial yoke, the resistance of the peoples of Eastern Europe against the domination of the new imperialists of the Kremlin, the struggle of the African peoples of Mozambique, Angola, Guinea (Bissau), Namibia, Southern Rhodesia and South Africa against the colonial Powers, the settlers and their racist tools, the struggle of the people of Puerto Rico to free themselves from the imperialist yoke of the United States, as well as all those struggles that are being waged by peoples in various parts of the world, including that of the American people in the very citadel of imperialism. The imperialist Powers and their allies are suffering defeat after defeat. Powerful blows have been struck against them everywhere by the peoples that are struggling for their national independence, for their freedom and for their sacred and inalienable right to be masters of their own destiny.
41.	Panic-stricken at the impetuous growth of the revolutionary struggle for the liberation of peoples and assailed by multiple internal and external difficulties, the two so-called superPowers, American imperialism and Soviet social-imperialism, which are at the head of all reactionary forces, are striving by all means in their power to face up to this desperate situation and to accelerate the implementation of their aggressive and warlike plans against peace-loving peoples and countries. These two Powers have during this period intensified their collusion and their criminal activities, using deceit and demagogy as well as various forms of pressure, force and armed aggression.
42.	Although split by numerous contradictions deriving from their imperialist nature, each trying to undermine the other and to evict the other from its political, economic and strategic positions, these two superPowers have a common hatred for the freedom of peoples and the socialist revolution. It is on that basis that rest their cooperation and their aggressive activities, their plans and their plots, which extend to all continents in conformity with their global counterrevolutionary strategy, which is designed to divide and dominate the world. The Glasborough policy is pursued uninterruptedly, and AmericanSoviet collusion has taken fresh steps forward. Under the guise of peaceful slogans for the "peaceful settlement" of conflicts which have been brought about precisely by the aggressions which they themselves have perpetrated or directed, for European, Asian or international "security" which is in fact nothing but the security of the imperialist order for disarmament, for "internationalism" which presupposes "limited sovereignty", or more exactly the subjugation of peoples and nations, as well as other slogans, they plot and they coordinate their positions and their activities regarding various problems which affect the interests of mankind as a whole. Using such slogans, they are hatching plans and trying to impose so-called peaceful settlements by means of which they are trying to repress the liberation struggle waged by peoples; they are concluding treaties which are both fraudulent and enslaving and they are trying to conclude new aggressive pacts which will be added to the pacts, blocs and military bases that are now in existence; they are exerting pressure of all sorts on the freedom-loving peoples and countries that dare to resist them; they are carrying on the arms race and the preparations for a new war; they indulge in nuclear blackmail and fresh acts of aggression.
43.	In that connexion we can cite, simultaneously with the secret negotiations of the two Powers through diplomatic channels, the long meetings of their representatives in Helsinki and later in Vienna, meetings which certainly are not limited to the question of the "limitation of strategic arms", the socalled Rogers plan for a "peaceful settlement" of the Middle East problem, a plan which is the result of the American Soviet plot designed to stifle the legitimate liberation struggle of the Palestinian people and other Arab peoples, which is at the origin of the bloody events which have taken place recently in Jordan. Of a similar nature are the negotiations between the United States and the Soviet Union on Indo-China and the meetings organized in Moscow and elsewhere with representatives of the reactionary regimes in Asia to bring about a "peaceful settlement" of that problem a settlement which they believe will lead to the capitulation of the peoples of VietNam, Laos and Cambodia the travels of high emissaries of those two Powers in Asia and their efforts to create there new aggressive pacts in accordance with the Brezhnev plan for the "collective security of Asia" and the Nixon plan to pit Asiatics against Asiatics, plans which have been concerted between those two Powers and are designed first and foremost to create a circle of fire around the People's Republic of China. In the same category we should mention the enslaving SovietCzechoslovak treaty as well as the MoscowBonn treaty, which among other things tramples under foot the sovereign rights of the German people of the Democratic Republic of Germany and which, together with the SovietAmerican project on so-called European security, relates to the spheres of influence of the two Powers in Europe and their rearguard activities on that continent in order to implement their counterrevolutionary plans in Asia, Africa and elsewhere.
44.	In order to bring about this great anti-popular conspiracy, the American and Soviet imperialists are applying a series of political, economic and military measures, such as intensifying the imperialist American aggression in Laos and the new aggression against Cambodia, plots and wiles designed to divide the Arab peoples and countries and plunge them into bloody and fratricidal conflict and to repress by all means possible, including armed force, the legitimate struggle of the heroic people of Palestine. Of a similar nature also are the threats and the measures taken by the Soviet revisionists against the peoples of Eastern European countries, including the military maneuvers of Soviet occupation forces in Czechoslovakia, carried out last August to intimidate the people on the eve of the second anniversary of the Soviet invasion of Czechoslovakia.
45.	Thus the two Powers stop at nothing to realize their imperialist plans to stifle the revolutionary struggle of peace-loving peoples and countries, to establish their domination of the world and to arrogate to themselves the role of international police in order to decide in their own good time the fate of humanity.
46.	However, those are castles in the air. The wheel of history cannot be turned backwards. The era when the fate of peoples and of small countries was decided by the great imperialist Powers has gone for ever. The more the imperialists intensify their aggressive activities, the more the peoples strengthen their own struggle and the more the peoples strengthen their own struggle and the more closely they become united in the vast front of the armed struggle against the common enemy. Never will the peoples renounce their legitimate struggle to win back their vital rights. Despite temporary vicissitudes, their struggle is on the whole increasing and being strengthened and it appears now more than 'ever before that a storm of liberation is breaking throughout Asia, Africa and elsewhere, a storm which will completely annihilate, in spite of underhanded maneuvers and repressions, imperialist and colonialist domination in whatever form it may exist.
47.	A recent example which is the best illustration of what awaits the American imperialists and their policy of intervention and war is the armed aggression they perpetrated against Cambodia last March, immediately after the coup d'etat which they plotted in that country. Faced with an impasse because of the blows meted out in the struggle of the VietNamese people, the American aggressors sent their troops to Cambodia in order to implement there the "Nixon doctrine", which is designed to pit IndoChinese against IndoChinese. But this aggression, far from leading to the expected results, immediately met with the armed resistance of the people of Cambodia and the military solidarity of their VietNamese and Laotian brothers, powerfully supported by the great Chinese people as well as by the other peoples of Asia. It aroused energetic opposition on the part of peoples throughout the world, including the American people. Instead of stifling the liberation struggle of the VietNamese people, the aggression against Cambodia has spread throughout Indo-China the fire of the liberation and revolutionary struggle and has opened an even wider and deeper abyss, where American imperialism will finally be engulfed without any hope of being rescued.
48.	The success gained by the Cambodian people, under the leadership of the United Front of Cambodia, presided over by the Head of State, Samdech Norodom Sihanouk, in liberating a large part of the national territory from the aggressors and their lackeys, and the solidarity and new consolidation of the unity of the peoples of Cambodia, VietNam, Laos, the People's Republic of China, and the Democratic People's Republic of Korea, as well as of other revolutionary peoples in Asia, constitute a harsh blow to American imperialism, its collaborators and its lackeys.
49.	The American aggression against Cambodia is at the same time further proof of the collusion, at the expense of the people, of American imperialism with the revisionists of Moscow, the latter having adopted for this occasion an attitude similar to that of the American Government towards their aggression in Czechoslovakia. In particular, their refusal to recognize the Government of the United Front of Cambodia and the fact that they maintain normal diplomatic relations with the Lon Nol clique, an instrument of American imperialism supported by the puppets in Saigon and Seoul and even by the riffraff of Chiang Kaishek, as well as by international reaction as a whole, have once again revealed to world public opinion the true
way with the camp of imperialism and reaction.
50.	The events of the current year in Cambodia and throughout Indo-China are of great importance for the IndoChinese peoples, which not only now have fresh proof of the obstinacy of American imperialism in carrying out acts of aggression and extending the war, but also now are in a better position to decide who is sincerely against the Yankee invader and who is with him, what the Soviet social-imperialists are and what great socialist China represents for them. Thus they realize once again that armed struggle is the only way to become free of the American aggressors.
51.	Despite the intensification of the efforts of the American imperialists, backed up by the Soviet revisionists, the valiant people of VietNam has thwarted all the plans and dangerous subterfuges designed to bring about its capitulation. Throughout South VietNam the people and its popular liberation army have taken up arms and struck crushing blows against the American aggressors, without giving them a moment of respite even in their military camps and bases, such as Da Nang, Ben Tre, Hue, the outskirts of Saigon and other parts of the country. The VietNamese people and its armed forces have, through their brilliant victories, tied down the American imperialists and their Saigon tools on the battlefield. These victories have shown undeniably that the efforts of the Yankee aggressors to escape inevitable defeat by extending the war have brought them only further irreparable reversals. The long revolutionary struggle has tempered the VietNamese people and has made it invincible, and by its determined and heroic struggle it will undoubtedly deal ever more crushing blows at American imperialism until it is completely defeated.
52.	The armed struggle for the national wellbeing of the peoples^ of VietNam, Laos and Cambodia is constantly developing and being reinforced; it is now in a new stage. All the criminal plots which the American and Soviet imperialists have hatched in order to bring about a so-called peaceful settlement in Indo-China are doomed to complete failure. American imperialism is surrounded and defeated on all fronts. It is bound to be beaten.
53.	A typical case which shows the ferocity of the great AmericanSoviet conspiracy and the method of combining the most diverse means of action on the part of these imperialist Powers in order to carry out their policy of aggression and hegemony is the tragic and serious situation which prevails at the present time in the Near East. Concerned with implementing at all costs their common plan of sad repute baptized the Rogers plan designed to liquidate the Palestinian question and to divide the Arab peoples, to legalize and to reward the imperialistIsraeli aggression and to assure their imperialist interests in that area, the United States and the revisionist Soviet Union have plotted and put into effect the criminal collusion designed to stifle the Palestinian liberation movement through the reactionary regime of Jordan, thus trying to implement in the Near East the Nixon doctrine aimed at pitting Asians against Asians. Thus Jordanian reaction, serving American imperialism and Zionism, has used fire and sword, cannons, tanks and aviation against the heroic Palestinian fighters. Barbarous mass massacres have been perpetrated against the Palestinian population in Amman and elsewhere. At the same time, American imperialism, by statements from Nixon, Laird and other leaders, threatens to intervene in the internal affairs of the Arab countries and also threatens intervention by its Sixth Fleet, thus trying, as always, to play the role of international policeman to oppress peoples and suppress liberation struggles, to defend those cliques which are in their pockets, to defend their rapacious interests and to enslave peoples.
54.	American imperialism and world reaction consider as unfair the fraternal assistance given by Syria and Iraq to their Arab brothers who are struggling for a just cause, for their common cause. According to their logic they have the right and the freedom to intervene in all countries, everywhere; they can utilize tanks, cannons, and their war fleets to oppress and exploit the peoples of other countries, whereas Syria and Iraq are not entitled to come to the aid of their brothers.
55.	A wave of indignation and resentment has been unleashed throughout the progressive world. Quite rightly, the conscience of the Arab peoples has revolted against the treachery of the ruling clique in Jordan. And the world wonders: Why are tanks and bullets being used against the Palestinians? Is it because they are struggling for their liberty, for independence and for their sacred land?
56.	The peoples of all continents, profoundly indignant, are raising their voices in protest against the American imperialists and the Soviet socio imperialists; they are crying: "Hands off the Palestinian people, Jordan, Syria and the other Arab countries."
57.	It is quite clear that the Palestinians are not obeying the "Rogers plan". They know full well that the American plan which is based on the Security Council resolution of 22 November 1967 [242 (1967)] which, as we know, is itself the result of bargaining in the corridors between the Americans and the Soviets is designed, inter alia, to impose the elimination of the Palestinian question and the recognition of Israel's right to annex part of the territories which it invaded following its aggression of 5 June 1967. This plan is also designed to reward the Zionist aggression by guaranteeing the existence of the State of Israel, which has taken over Arab territories which were also conquered by aggression, and also by recognizing other rights. Still worse, the two "superPowers" want to use the new ceasefire to continue the maneuvers and machinations which they have engaged in for the past three years in order once again to apply the tactics used by the imperialist powers after the Israeli aggression of 1948, with the aim of putting off for ever the fulfillment of the sacred cause of the Arabs and thus making a fait accompli out of Israel's new occupation of their territories.
58.	No, the Arab people will never accept the United StatesSoviet diktat, which is designed to bring about their recapitulation. The Palestinian people and the other Arab peoples have rejected this plot. The efforts of the United States imperialists and the Soviet revisionists are in vain. The Arab peoples have a long experience, and they well know the Israeli aggressors and their masters. Never will they allow the two foreign Powers to decide their fate, whatever be their machinations and their sharing of roles, one presenting itself as the author of the criminal plan and the other giving that plan its support.
59.	The Arab peoples know full well that any proposal by the United States of America, which incited and assisted Israel to unleash aggression three years ago and which continues to provide Israel with armaments and encourages it to pursue its aggression and provocation, is designed simply to serve the imperialist interests of that Power in the area of the Near East, which is of great strategic importance and is rich in petroleum deposits, as well as the interests of Israel, its instrument. It is obvious and no one could deny it that without the assistance and support of the United States Israel would never have been in a position to initiate the aggression of June 1967, and even less to continue to occupy the Arab territories.
60.	With regard to the Soviet revisionists, whatever mask they may put on, the Arab peoples know their faces, especially since the AmericanIsraeli aggression, and they are convinced that what they are interested in is penetrating into the Near East and the Mediterranean Basin and creating conditions favorable for their expansion in that area.
61.	The leader of the Albanian people, Comrade Enver Hoxha, referring to this problem in his statement of 18 September to the electors of Tirana, said, among other things:
"In the final analysis, the glorious revolutionary Arab peoples will not have the wool pulled over their eyes by the false friendship of Soviet social imperialism, which has taken advantage of their temporary difficulties to occupy their ports and their seas and to stifle their just liberation struggle against the Fascist Zionists and the United States imperialists. The two aggressive imperialist Powers are interested in planting their roots deep in the Near East and in ensuring that they have economic, political and military bases in the countries of the area; they want to oppress the peoples of those countries, lulling them with words, demoralizing them and corrupting them in order, finally, by the use of those bases, to go even further and invade Africa, Asia and other regions, starting colonial wars and plundering various continents.
"The Albanian people love the Arab peoples, because they are their brothers and their friends in good times and in bad. At this time of revolutionary and liberation struggles, we are at their side constantly; we have supported them and will continue to support them with all the means at our disposal. We have confidence in the triumph of the just cause for which they are fighting. But, in order to win an early victory over the common enemy, a unity that is hard as steel must be forged among all the Arab peoples in the armed struggle. The Zionists, the United States imperialists and the Soviet revisionists are seeking to divide the Arab peoples, to disarm them, to impose on them a peace that will be not theirs but their enemies'. The arms that have been supplied to them are controlled by the Soviets. They have not been made available for the sacred Arab cause, but they are being used precisely to deceive the Arabs, to tie their hands and send them to the slaughterhouse. The 'Rogers plan' of ill repute could more accurately be called the 'RogersGromyko plan'. The Arab peoples will certainly never fall into the terrible trap of that plan. The Soviet United States armies can, by recourse to various insidious means, succeed in establishing themselves on both sides of the Suez Canal, in which case one may wonder what purpose the hardware supplied to the Arabs by the Soviets would serve. They have not heroically driven one imperialist from the Canal only to see it occupied now by two others.
"The clamoring of Day an are in harmony with the secret maneuvers of the Soviet revisionists, but the crackling of the heroic guns of the Arab Palestinian brothers is the most glorious reply, which will put down this great conspiracy of their enemies. Therefore, by all possible means, we must resolutely assist the partisan struggle of the Palestinians, a struggle that is now in the forefront of the more general battle which must be waged by Arab peoples on all fronts. Our Arab brothers will succeed in raising high the banner of the liberation struggle against the imperialists and Zionists. They will reduce to nothing the plans of the Soviet revisionists and all the provocations organized by the agencies of the CIA which are conspiring against the liberation struggle of the people of Palestine and all the Arab peoples."
62.	The Arab peoples have great revolutionary traditions and are known for their bravery and their liberation struggles. They know that they are not fighting against the Israeli aggressors only, but also against the two imperialist Powers which are mainly responsible for the situation in the Near East and, therefore, they will not allow themselves to fall into the traps of those Powers.
63.	The events of recent days in Jordan have confirmed that, as the leader of the Albanian people, Comrade Enver Hoxha, indicated in his statement of 18 September, Soviet social-imperialism is pursuing aims that have nothing in common with the interests of the Arab peoples. As on other occasions, they are not at all concerned with the fate of the Arab peoples; their sole aim is to consolidate their imperialist positions. In this particular case, the Soviet revisionist leaders, replying to Nixon's appeal to bring in Moscow's fire brigade to snuff out the revolutionary struggle of the Palestinians and other Arab peoples, to subjugate and enslave them, hastened to assume the role of firemen. Through their official declarations and propaganda organs, they came to the defense of the clique in power in Jordan, threatening the Palestinians with the slogan "Violence leads to violence", and addressing appeals to them and other Arab peoples asking them to give up their struggle. All those facts have served to make even more obvious to the Arab peoples the perfidious role being played by the social imperialists of Moscow and the real aims of the United StatesSoviet plan for the Near East.
64.	The Palestinians consider Jordan as their second homeland. They are not the cause of disruption in Jordan; rather, the fault lies with the reactionary regime in Jordan and King Hussein, who is in the service of United States imperialism and the "Rogers plan". On the contrary, the Palestinians in Jordan are the healthiest element in the common struggle to annihilate the common enemy.
65.	The Albanian people is profoundly indignant, strongly condemns those criminal acts and supports the heroic struggle of the Palestinians who are fighting for their sacred rights. We are convinced that, thanks to their resolute struggle and the strengthening of their unity in combat, and enjoying the support of their true friends, of all freedom-loving peoples, they will expose the plots of their enemies and gain final victory over the aggressors.
66.	In the dealings between the United States and the Soviet Union, an important place is held also by the so-called question of the European security conference, proposed last year by the Kremlin leaders through their instrument of aggression, the Warsaw Treaty. There have been signs of intense activity this year, at the instigation of the two Powers. In accordance with their strategy to consolidate and subsequently extend their domination in Europe and carrying out their aggressive plans in other areas, United States and Soviet imperialists are particularly concerned with ensuring the success of that project. The Soviet revisionists in particular are showing special haste, which can be explained by their internal difficulties, the ever growing resistance of the countries of Eastern Europe to their policy of intervention and domination, by their plans and preparations for aggression directed towards Asia against the People's Republic of China. Of course the United States and its West em allies, particularly the Federal Republic of Germany, have not failed to do everything in their power to exploit this haste displayed by the Soviet revisionist leadership, in order to obtain the largest possible number of concessions on the German problem and that of West Berlin, as well as to ensure their economic, political and cultural penetration into the countries of Eastern Europe.
67.	Confronted by the insurmountable difficulties relating to the contradictions existing on many problems between the United States imperialists and the Soviet social imperialists as well as between them and the other European States, the two so called superPowers, in order to find a way out and mislead public opinion, have hit on the following formula to serve as a guiding principle for any agreement to be concluded in this framework: "renunciation of the use of force in relations among the States of Europe". That misleading formula is designed in fact to give them something to cling to as they conclude these agreements. It was on the basis of that formula that the negotiations took place between the Federal Republic of Germany and the German Democratic Republic and Poland, as well as the long negotiations, of paramount importance, between the Soviet Union and West Germany.
68.	In all those activities the step which has had the greatest impact is the SovietWest German Treaty signed on 12 August last in Moscow. Intense propaganda attended the signing of that Treaty which was designed to present it as a historic event that would so they said bring peace to Europe and the integrity of its borders. Of course, such a campaign, regardless of the means used, could deceive only the naive. The peoples of Europe, who have had great experience, cannot be taken in by empty rhetoric. In particular, the propaganda statements of the Soviet and American leaders, and their supporters, cannot fail to recall the vast deceitful campaigns which accompanied the various stages of the plotting and compromises of the Western Powers with Hitlerian militarism, especially as regards the Munich Agreement of September 1938.
69.	The Moscow Treaty is in fact no solution to the German problem. Indeed it is an open violation of the decisions on that problem adopted by the Allied Powers during the war, and of the oft renewed promises of the Soviet revisionist leadership to conclude a peace treaty with the two German States, or simply with the German Democratic Republic, and to defend the interests and sovereign rights of the latter. The Soviet revisionists have trampled under foot their commitments and their obligations, and thus committed a serious crime against the German people, against the German Democratic Republic, against peace and security in Europe and in the entire world. They have therefore assumed a heavy responsibility.
70.	The Moscow Treaty is in fact formal recognition of the entry of conquered Germany into the community of States, without their having signed a peace treaty. In the SovietGerman Treaty, apart from a few equivocal and questionable terms, there is no reference to recognition of borders between the two German States and the OderNeisse line dividing Poland and the German Democratic Republic as final and unchangeable borders; nor is there recognition by the Federal Republic of Germany of the German Democratic Republic as an independent, sovereign State fully enjoying all international rights. Even more important, the Chancellor of West Germany and the other leaders in Bonn have stated on more than one occasion, both before and after the signing of the Treaty, that they will never give up the idea of the reunification of the German nation, which to them means annexation of the German Democratic Republic. That position is again confirmed in the documents annexed to the Treaty. The Bonn Government thus is endeavoring to make the most out of this situation and to gain time in order to prepare to attain its; expansionist objectives in the most favorable circumstances. Thus, the Soviet revisionists have considered and used the German Democratic Republic as a bargaining counter in their dealings with the revengeseekers in Bonn, who still claim they have the right to speak and act on behalf of all of Germany, and there they are supported by the great Western Powers.
71.	As for the provisions of the Treaty concerning the renunciation of the use of force or the inviolability of borders, not only does this not mean that the borders are in fact unchangeable, but the people of Europe know full well the value of such commitments on the part of the German revenge-seekers, for the memory of Hitler's nonaggression pacts with European States is still very fresh in their minds.
72.	Therefore, from all points of view, the Moscow Treaty undeniably provides Bonn's leaders with something to fall back on. It encourages their expansionist and revenge-seeking plans and is at the same time a serious blow to the German Democratic Republic and all progressive peace-loving forces in Germany.
73.	No one can deny that "He creation of the German Democratic Republic was a great victory not only for the German people but for all the peoples of Europe, or that it is closely connected with peace and security in Europe. The strengthening of the German Democratic Republic and its recognition by all the States of Europe, on the basis of the principle of sovereign equality, are in the interest of their security, and are an essential condition for the settlement of the German problem and a sound basis for any sincere attempt to place the German people on the road to peace and democracy, cooperation, and friendship with all other European peoples. The agreement between the Soviet Union and West Germany is a dangerous step in the opposite direction. It cannot fail to be condemned ,by all peace and freedom-loving countries and peoples in Europe.
74.	It is obvious that the Moscow Treaty is first and foremost the result of bargaining between United States and Soviet imperialists, within the framework of the plans for their global strategy in Europe and other continents. But that Treaty is at the same time an agreement between two new imperialist Powers, Soviet social imperialism and West German militarism, and, as such, it is a serious threat not only to the European continent but also to other areas of the world which are the object of United StatesSoviet plans of aggression. Thus the leaders in Moscow have joined successive Governments in Washington in raising West Germany to the level of a main shock force, a principal partner of the two Powers in putting into effect their counterrevolutionary plans and their plans to subjugate all freedom-loving peoples and countries. How can we fail on this occasion to remind the Assembly that similar plans were part of the policy of the Western Powers toward Hitler's Germany; but that proved very costly to them, for Hitler's Germany eventually turned on them.
75.	The MoscowBonn Treaty is undeniably a new link in the series of plots between the Soviets and the Americans against the world's peoples, and the serious threat entailed in this cannot escape the attention of any Government which is sincerely concerned with the vital interests of its people, national security and independence and world peace.
76.	The Albanian Government has always been in sympathy with the justified concern of the European States which are sincerely interested in security and peace in Europe and in the search for appropriate ways and means to normalize the situation in that continent, to deliver it from the hegemony of the two major imperialist Powers and to reject the idea of spheres of influence, to eliminate the two aggressive blocs dominated by them, and to create favorable circumstances for the development of European cooperation on the basis of respect for independence and national sovereignty, sovereign equality and mutual benefit.
That is fully in line with the principles underlying our foreign policy. But, as all these States know full well, such noble objectives have nothing in common with the criminal plans of the United States and Soviet imperialists and their supporters. In all their activities, in all the pacts which they propose to conclude, in all their initiatives or proposals, including those on "European security", "collective security in Asia", or "international security" presented once again, on the initiative of the Soviet revisionists, to the present session of the General Assembly the two Powers are constantly motivated by their insatiable greed to dominate and exploit the peoples of the world, by their desire to maintain and consolidate their spheres of influence in Europe and elsewhere and to have a free hand in those areas, to ensure tranquility to their rear the better to carry out all their various expansionist plans in Asia, Africa and elsewhere, using whatever means are necessary, even to the extent of threatening or using armed force.
77.	There is really no need to prove that this is the true state of affairs. It is amply borne out by all international realities and by the hotbeds of imperialist war in many areas of the world aggression in Indo-China, the Middle East, the Far East, Europe and elsewhere; the military bases of the United States and Soviet imperialists in Europe and other continents; their occupation of foreign territories; nuclear blackmail; the arms race; their fleets of warships which cruise in the Mediterranean, the Pacific and other seas and oceans and threaten peace-loving peoples and countries in those areas. It is all borne out, inter alia, by their criminal plans in Europe, where a particular role is assigned by them to revenge-seeking Germany, their plans for Asia aimed particularly at the encirclement of the People's Republic of China and at preparation for war against that country with the cooperation of other aggressive Powers, in particular Japanese militarism. How can one claim to guarantee peace in Europe in such conditions under the aegis and protection of the two imperialist Powers, American and Soviet?
78.	One wonders against whom peace has to be guaranteed. Who is threatening the peace and security of the peoples of Europe? Can it be those of us from small, peace-loving countries? In our opinion, to be caught in such SovietAmerican traps as "European security" or "collective security in Asia" is tantamount to serving their aggressive plans or, rather, to throwing oneself to the wolves. Today more than ever before peace is indivisible, and we cannot have peace in Europe and war in Asia and elsewhere.
79.	Comrade Enver Hoxha, in his statement on the occasion of the twenty-fifth anniversary of the liberation of Albania, stated in this connexion:
"First, the question is who should be assured and by whom. The 'European security' which is sought by the Soviet revisionists and supported by the United States imperialists means security for their spheres of influence in Europe, security for their military bases and the right for their squadrons to patrol European coasts. This means that the peoples of Europe must legally and officially recognize the right of Moscow and Washington to conserve the special privileges of an imperialist and colonialist nature which they have in various countries of Europe. Such security boils down to the permanent maintenance in Europe of the status quo of Soviet American domination, to having calm ensured on that continent so that the Soviet revisionists and American imperialists have some freedom of movement and act freely in Asia, Africa and everywhere else in order to subjugate and enslave peoples, to reinforce their capitalistic system of exploitation, both at home and in their empires."
80.	We believe that international peace and security can be assured only by a resolute opposition and struggle against the two imperialist Powers, against their policy of diktat, aggression and war. Any other way would only be grist to the mill of those two Powers, which envisage the enslavement of Europe and the world.
81.	We are convinced that no matter what efforts are made by the American and Soviet imperialists and their collaborators, they will never have the tranquility they seek in Europe. They will run more and more into their own contradictions, and the peoples of Europe will not accept their hegemony in any guise. They will never allow them to pit Europe against Asia, and they will never allow themselves to be cannon fodder for the realization of the criminal plans of the two Powers.
82.	We are well aware that peace-loving Member States condemn the aggressive policies of the two imperialist Powers, their collusion at the expense of the cause of peace-loving peoples and countries, their monstrous plans to redivide and dominate the world. We have constantly admired the courageous and just struggle being waged by many countries, here in the United Nations and outside it, against this grand conspiracy of the two Powers. But the present international situation requires of all Member States faithful to the principles of the independence and equality of States great and small and respect for their sovereignty and territorial integrity that they intensify their struggle still further and unite their efforts against AmericanSoviet imperialism and collusion and their desire to impose their diktat here. That is in the higher interests of international peace and security, which are seriously threatened by the aggressive policy of the American Soviet coalition. That is what is required for the lofty interests of the peoples who are fighting against imperialism, colonialism and reaction.
83.	Many States have fought unceasingly to do away with the unprecedented anomaly which exists in this Organization as a result of the violation of the lawful rights of the People's Republic of China and the usurpation of its place here by a clique of renegades in the service of American imperialism. Nevertheless, that scandalous and intolerable situation continues today because of the hostile and aggressive policy of the United States against great socialist China and its manipulation of the United Nations.
84.	At this session Albania and fourteen other countries have once again place on the Assembly's agenda the question of restoring the lawful rights of the Peoples's Republic of China in the United Nations [A/8043 and Add.I and 2]. We have done so not only because there is a flagrant and gross violation of the Charter, which affects the sovereign rights of a founding Member State of the United Nations and permanent member of the Security Council, but also because the elimination of this abnormal, unprecedented situation is an urgent necessity for the United Nations if it is desired to take steps towards its recovery and to put it in a position to accomplish its tasks under the Charter. It is quite clear that without the People's Republic of China, given its authority, its great international role and its tremendous potential, this Organization cannot be in a position to make an effective contribution to the settlement of the important problems of our time.
85.	The People's Republic of China is a great and powerful socialist State that has had tremendous success in all areas and enjoys incomparable international prestige and authority. The dazzling victory of the great proletarian cultural revolution which thwarted the plots of the imperialists and revisionists and took control inside the Chinese citadel is a living testimony of the invincible force of the great Chinese people and guaranteed the great role which powerful socialist China now undeniably plays in the destinies of the peoples of the world.
86.	The People's Republic of China has become today a great and impregnable fortress in the liberation struggle of the peoples against imperialism, colonialism and reaction. It is the unshakable rampart of all progressive mankind.
87.	We consider that the position taken by the General Assembly on this question will prove its determination both to reject the diktat which the two great imperialist Powers seek lo exercise in the United Nations and to embark on a course in conformity with the aspirations of the peoples and the fundamental provisions of the Charter. We express the hope that the Governments of peace-loving States which constitute the majority here, aware of the serious situation in the United Nations, will have the courage to adopt the attitudes dictated by their convictions and the true interests of their countries and of the Organization itself.
88.	The People's Republic of Albania has constantly pursued an independent revolutionary foreign policy in accordance with the higher interests of the building and defense of our socialist homeland as well as those of the great cause of the peoples who are fighting for their freedom, their independence and their sacred right freely to determine their own future,
89.	The Albanian people have been able to defend their socialist homeland in every circumstance against all plots, threats and provocations of imperialists and revisionists. It is ever watchful and prepared at any moment to respond to anyone who dares to raise a hand against it.
16
90.	The Albanian people, its party and its Government, have supported and will continue strongly to support the legitimate struggle of peace-loving peoples and countries against the aggressive policy of the two imperialist Powers, their colonialist collaborators and their lackeys of all kinds. We have always stood by and shall always stand by the brother peoples of VietNam, Laos, Cambodia and the other peoples of Indo-China and Asia in their heroic struggle against the American aggressors and their allies of all kinds. We have supported and we shall continue unreservedly to support the legitimate fight of the fraternal Arab peoples against the Zionist aggressors and American and Soviet imperialists, who are mainly responsible for the present situation in the Middle East. We have vigorously supported the struggle of the peoples of European countries the peoples of Czechoslovakia, the German Democratic Republic and the other peoples of that continent as well as the peoples of other continents against the policy of domination, oppression and exploitation of the two imperialist Powers and against their counterrevolutionary "holy alliance".
91.	We are firmly convinced that the peoples of the entire world, who are fighting for a just cause on the vast anti-imperialist and anti-colonialist front, in ever more resolute combat solidarity, will put down all plots, aggressive plans and aggressions, no matter who may be responsible for them, and will win their final victory over their common enemies.
92.	The delegation of the People's Republic of Albania, at this session of the General Assembly, guided by the MarxistLeninist principles of our Socialist State, will continue, as in the past, together with other freedom-loving peoples to make its modest contribution to the cause of freedom, independence and genuine cooperation in friendship among all the people of the world.
